ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Harper Construction Company, Inc.               ) ASBCA No. 62421
                                                )
Under Contract No. N62473-18-C-4605             )

APPEARANCE FOR THE APPELLANT:                      Richard B. Oliver, Esq.
                                                    Pillsbury Winthrop Shaw Pittman LLP
                                                    Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Devin Wolak, Esq.
                                                    Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE WILSON

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

        It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties’
stipulation and agreement, that the appeal is sustained. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $86,643.79. This amount
is inclusive of Contract Disputes Act interest. No further interest shall be paid.

       Dated: August 23, 2022



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD                               J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62421, Appeal of Harper
Construction Company, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 23, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2